 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ROBERT BOWERSOCK,

 9                              Plaintiff,                CASE NO. 2:18-cv-00307-BAT

10           v.                                           ORDER SETTING PRETRIAL
                                                          CONFERENCE
11   FINANCIAL ASSISTANCE, INC.,

12                              Defendant.

13          The Court has set trial to begin on May 1, 2019 at 9:15 am. Dkt. 10. The Court has
14   received nothing from the parties indicating the case has settled and accordingly ORDERS:
15          1.      Trial Briefs and exhibits must be submitted by April 26, 2019. The Court will
16   exclude exhibits not submitted by this date.
17          2.      Counsel shall appear for a pre-trial conference on April 29, 2019 at 1:00 pm,
18   Courtroom 12B. Counsel wishing to appear telephonically must contact Deputy Clerk Agalelei
19   Elkington to make arrangements.
20          DATED this 9th day of April, 2019.
21

22                                                       A
                                                         BRIAN A. TSUCHIDA
23                                                       Chief United States Magistrate Judge



     ORDER SETTING PRETRIAL
     CONFERENCE - 1
